 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDEconomyFurniture,Inc.andUpholsterers'International Union of North America,AFL-CIO.Case 23-CA-3184June 13, 1969DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND ZAGORIAOn March 19, 1969, Trial Examiner Paul E. Weilissued his Decision in theabove-entitled proceeding,finding that the Respondenthad engaged in and wasengaging in certainunfair labor practices, andrecommendingthatitcease anddesist therefromand take certainaffirmativeaction,as setforth inthe attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the TrialExaminer'sDecisionand asupportingbrief.TheGeneralCounsel filed limited exceptions and asupporting brief.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational LaborRelations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Boardhas consideredthe TrialExaminer'sDecision,the exceptions and brief,and the entirerecord in this case,and hereby adoptsthe findings,conclusions,'and recommendations'of the TrialExaminer,as hereinmodified.AMENDEDCONCLUSIONS OF LAWWe adopt the Conclusionsof Lawfrom the TrialExaminer'sDecision,withthefollowingmodification:1.InConclusion 5, amend the last line to read"of Section 8(a)(5) oftheAct,and the resultantstrike is an unfair labor practice strike."ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Economy Furniture,Inc.,Austin,Texas, its officers,agents, successors,and assigns,shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified.1.Reletterparagraphs2(b)and2(c)asparagraphs 2(c) and 2(d), respectively.'Although the Trial Examiner found that Respondent'sworkers werecurrently engaged in an unfair labor practice strike,he failed to state thisas a conclusion of law.'The Trial Examiner failed to provide in his recommended Order aprospective order requiring Respondent to reinstate unfair labor practicestrikers upon their unconditional offer to return to work.2.Add thefollowing as new paragraph 2(b):"(b)Upon application,offer immediate and fullreinstatementtotheirformerorsubstantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges,to all thoseemployees who went on strike on November 27,1968,or thereafter,dismissing if necessary anypersons hired on or after November 27, 1968."3.After the fourth indented paragraph of thesection entitled"Appendix"insert the following:WE WILL,upon application,offerall employeeswho went on strike on November 27, 1968, orthereafter,immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges,dismissing if necessary any personshired on or after November 27, 1968.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E.WEIL, Trial Examiner: Upon the filing of acharge by Upholsterers'InternationalUnion of NorthAmerica,AFL-CIO,hereinafter called theUnion, theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 23, issued acomplaint on December 5, 1968, alleging that EconomyFurniture,Inc.,hereinaftercalledRespondent,hadengaged in and was engaging in unfair labor practiceswithin the meaning of Sections 8(a)(1) and(5) and 2(6)and (7)of the National Labor Relations Act, as amended.Thereafter theRespondent filed an answer to thecomplaint admitting certain allegations but denying thecommission of any unfair labor practices.On December 9,1968, the General Counsel issued an amendment to thecomplaint alleging that certain employees of Respondentwere engaged in an unfair labor practice strike.On January 9, 1969,the parties to this proceeding filedwith the Chief Trial Examiner a stipulation of facts andrecord providing that the case be submitted by stipulationwithout a trial on the unfair labor practice complaint toan assigned Trial Examiner to rule upon a legal issuestipulated as that presented by the case.The stipulationfurther provided for the right of all parties to file briefswith the Chief Trial Examiner.Briefs have been filed byRespondent and the General Counsel.Upon the basis ofthe Stipulation of Facts, the briefs,and the entire recordin this matter as stipulated by the parties,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation engaged atAustin,Texas, in the manufacture and sale of furniture.During itspast fiscalyear,a representativeperiod,Respondent soldand shipped goods valued in excessof $50,000 directly topoints outside the Stateof Texas.Respondent is anemployer engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.176 NLRB No. 80 ECONOMY FURNITURE, INC.62511.THE LABOR ORGANIZATION INVOLVEDThe Union isand at all times herein has been a labororganization within the meaningof Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThe Representation CasesPursuant to a Stipulation for CertificationUponConsent Election approved by theRegionalDirector forRegion 23 an election was conducted on May 17, 1968, ina unit stipulated by the parties to be appropriate forpurposesofcollectivebargainingconsistingofallproduction and maintenance employees, including plantclerical employees, regular part-time employees, leadmen,truckdrivers, and shipping and receiving employees butexcluding office clerical employees, guards, watchmen andsupervisors as defined in the Act. The Union received amajorityof the votes cast. Respondent filed timelyObjections toConductAffecting theResults of theElectionuponwhich theRegionalDirector,afterinvestigation, issued a Report and Recommendation thattheobjectionsbeoverruled in their entirety and acertification be issued to the Union.Respondent timely and duly filed its exceptions to theRegionalDirector'sReport and Recommendations andthe Board on October 14, 1968, issued its Decision andCertificationofRepresentativeadopting the RegionalDirector's recommendation and certifying the Union.considered it and concluded that it was not sufficient torequire setting aside the election. Respondent, although inthe instant proceeding it had an opportunity to do so, hasproffered no additional evidence, either newly discoveredor otherwise, and has agreed that no additional evidence isto be considered.While Respondent has complained thatitwas denied a hearing on its objections, as the GeneralCounsel points out, if in fact it should have had one, ithas waived its right thereto in the instant proceeding.Accordingly,Respondent relies on precisely the sameevidence which the Board has already considered. In thisstate of the case I deem myself bound by the decision oftheBoard in the representation case.Respondent'sargumentcould have validity if it had presented evidencenot available to the Board, or demonstrated specialcircumstances requiring reevaluation of the matter,' butthis it has not done. I find, therefore, that the Union isthe duly certified representative of the employees in a unitwhich is stipulated by all parties to be appropriate forcollective bargaining.The Refusal To BargainAs stipulated by the parties,theUnion requestedRespondent to engage in collective bargaining for thecertified unit and Respondent refused on the ground thatthe certification was invalid.Inasmuch as the certificationappears to be valid I find that since the issuance of thecertification on October 14, 1968,Respondent has refusedtobargain collectively with the Union in violation ofSection 8(a)(l) and(5) of the Act.The Unfair LaborPractice CaseRespondent has at all times refused to meet andbargain with the Union, although the Union has requestedsuchbargaining;'Respondentcontendsthatthecertification is invalid and unenforceable. On November27, 1968, certain of the Respondent's employees struckbecause of its failure to meet and bargain with the Union,which strike continues to the date of the stipulation. TheUnion thereafter filed its charge and complaint issued asset forth above.DiscussionRespondent argues herein that the Board's dispositionof the objections in the representation case is contrary tolaw and incorrect, and urges the Trial Examiner toreevaluate the evidence and reach the opposite conclusion.TheRespondent ingeniously argues that the TrialExaminer is bound by current, well-established Board law,but not by the Board's Decision in the representation casebecause"itisbasedupon clearly erroneous legalconclusions," and states "..itisclear that both theRegionalDirector and the Board were unable to readand/or understand, and thereby ignored, the clear andundisputed proof of substantial and material pre-electionmisrepresentations. . . ."While it is startling to find suchan unwarranted and gratuitous insult to the Board and theRegional Director in a pleading signed by a member ofthe Bar, it is enough to say that the Boards Decision, aswell as theRegionalDirector's, clearly reveal that notonly did they read and understand the evidence, but dulyThe complaint states that the request for bargaining was made on oraboutOctober 16.This is denied by Respondent's answer.The stipulationestablishes no date.The StrikeThe parties stipulated that commencing November 27,1968, certain of the Company's employees struck becauseof the Company's failure to meet and/or bargain with theUnion and this strike is continuing to this date. Inasmuchas I have found above that the Company had a duty tomeet and bargain with the Union at all times sinceOctober 14, 1968, and that its failure to meet this dutyconstitutes an unfair labor practice under Section 8(a)(5)and (1) of the Act it follows that the strike which resultedfrom the Respondent's failure to bargain with the Unionis an unfairlabor practice strike.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurringinconnectionwith its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, I shall recommend that it cease'Pittsburgh Plate Glass Companyv.N.L R.B.,313 U.S. 146, 161-162;Southwestern Portland Cement Company,169NLRB No. 39,enfd. 407F.2d 131 (C.A. 5);Tennessee Packers.Inc. Frosty Morn Division,154NLRB 819, enfd 379F.2d 172, 179 (C.A.6), cert.denied 389 U.S. 958;Paper Art Company.Inc,173 NLRB No. 140. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDand desist therefrom and upon request bargain collectivelywith the Union as the exclusive representative of allemployees in the appropriate unit and if an understandingisreachedembody suchunderstanding in a signedagreement.In order to insure that the employees in the appropriateunitwillbeaccorded the services of their selectedbargaining agent for the period provided by law, I shallrecommend that the initial year of certification beconstruedasbeginningon the date the Respondentcommences to bargain in good faith with the Union as therecognized bargaining representative in the appropriateunit.Conclusions of Law1.Economy Furniture,Inc., is an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2.Upholsterers'InternationalUnion of North America,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.All productionand maintenance employees,includingplant clerical employees,regular part-time employees,leadmen,truckdrivers,andshippingandreceivingemployees employedby EconomyFurniture,Inc.,at itsplant locatedat 9315 McNeilRoad,Austin, Texas, butexcluding office clerical employees,guards,watchmen andsupervisorsasdefinedintheAct,constituteaunitappropriatefor thepurpose of collective bargaining withinthe meaningof Section 9(b) of the Act.4.SinceOctober 14, 1968, the above-named labororganizationhasbeencertifiedastheexclusiverepresentativeofallemployees in the aforesaidappropriate unit for the purposesof collectivebargainingwithin the meaning of Section9(a) of the Act.5.By refusing at all times sinceOctober 14, 1968, tobargaincollectivelywiththeabove-named labororganization as the exclusive bargaining representative ofall the employees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain Respondent hasinterfered with,restrained,and coerced and is interferingwith, restraining,and coercing employees in the exerciseof the rights guaranteed them in Section7 of the Act andthereby engaged in and is engaging in unfair laborpractices within the meaning of Section8(a)(l) of the Act.7.Theaforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection2(6) and (7) of the Act.Upon theforegoing findings and conclusions and uponthe entire record in the case,I recommendthatthe Boardissue the following:ORDEREconomyFurniture,Inc.,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectivelyconcerning wages,hours, andother termsand conditionsof employment withUpholsterers'InternationalUnion of North America,AFL-CIO,as the exclusive bargainingrepresentative of itsemployees in thefollowingappropriate unit:All productionand maintenanceemployees,includingplant clerical employees,regular part-timeemployees,leadmen,truckdrivers,and shipping and receivingemployees employed by Economy Furniture, Inc., at itsplant located at 9315 McNeil Road, Austin, Texas, butexcluding office clerical employees,guards,watchmenand supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rights guaranteedto them bySection7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request bargain with the above-named labororganizationastheexclusiverepresentativeofallemployees in the aforesaid appropriate unit with respect torates of pay, wages,hours,and other terms and conditionsof employment and if an understanding is reached embodysuch understanding in a signed agreement.(b) Post at its Austin, Texas, place of business copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c)Notify theRegionalDirector for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 23, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withUpholsterers' International Union of North America,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed them by Section7 of the Act.WE WILL upon request bargain with the above-namedUnion as the exclusive representative of all theemployees in the bargaining unit describedbelow with ECONOMY FURNITURE, INC.respect to rates of pay,wages,hours, and other termsand conditions of employment and if an understandingisreached embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employees,includingplant clerical employees,regular part-time employees,leadmen,truckdrivers,and shipping and receivingemployees employed by Economy Furniture,Inc., at itsplant located at 9315 McNeil Road,Austin,Texas, butexcluding office clerical employees,guards,watchmenand supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.DatedByECONOMY FURNITURE,INC.(Employer)627(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 6617 FederalOfficeBuilding,515 Rusk Avenue, Houston,Texas 77002,Telephone713-226-4296.